Citation Nr: 1434177	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  The Veteran died in April 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appellant initially filed a claim for entitlement to service connection for the cause of the Veteran's death in March 2008.  The appellant's claim was denied in September 2008.  Before the decision became final, the appellant submitted an additional claim and evidence in July 2009, and another claim in January 2010, thus preserving the initial March 2008 claim.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran died in April 2007.  The cause of death listed on the death certificate was metastatic pancreatic cancer. 

2.  At the time of the Veteran's death, service connection was not in effect for any condition.

3.  The evidence of record shows that the Veteran's metastatic pancreatic cancer was not etiologically related to the Veteran's active service, to include presumptively.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).  

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure include chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

However, in the absence of such duty or visitation in the Republic of Vietnam, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam."  See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, "service in the Republic of Vietnam" requires visitation (i.e. setting foot) in Vietnam, 38 C.F.R. §§ 3.307(a), 3.313(a) (2013), or service in the inland waterways of Vietnam ("brown water service").  VAOPGCPREC 27-97; see also Haas, 525 F.3d 1168.

According to the VA Compensation and Pension (C&P) Service, "inland brown water service in Vietnam refers to operations on rivers, estuaries, and delta areas inside the country itself."  December 2008 C&P Bulletin.  C&P Service provided a list of ships that have confirmed brown water service in a January 2010 Bulletin.  If a Veteran's service aboard one of the ships listed can be confirmed through military records during the time frames specified, "then exposure to herbicide agents can be presumed without further development."  January 2010 C&P Bulletin.  The list was updated in May 2011 based on evidence documenting inland waterway travel, shore/pier docking, or close coastal offshore operations with small boats and/or crew members going ashore.  May 2011 C&P Bulletin.  

A Veteran who served aboard a ship while it was operating temporarily on Vietnam's inland waterways did not need to leave the ship in order for VA to concede Agent Orange herbicide exposure.  Id.  However, a Veteran who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore in order for VA to concede Agent Orange exposure.  Id.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The appellant has asserted that the Veteran's death was the result of a heart condition, pancreatic and liver cancer, left leg amputation and cancer of the leg all secondary to diabetes.  The appellant also noted that the Veteran served on the U.S.S. Pyro, which patrolled the waters of Vietnam.

First, the Board notes that the Veteran's death certificate only lists metastatic pancreatic cancer under the cause of death.  The Board understands the appellant's concerns regarding the Veteran's other disabilities.  However, as metastatic pancreatic cancer is the only official cause of death, the Board will only determine whether the Veteran's metastatic pancreatic cancer may be service connected.

A review of the service treatment records shows no treatment for cancer.

A VA request for information regarding the Veteran's service in Vietnam shows that the Veteran did in fact serve on the U.S.S. Pyro, which had service in the official waters of the Republic of Vietnam.  However, there was no conclusive proof of in-country service.

Based on the best medical evidence of record, the Board finds that service connection for the Veteran's cause of death is not warranted.

In order to grant service connection for the cause of death on a presumptive basis for exposure to Agent Orange, the Veteran must have had a disease listed under 38 C.F.R. § 3.309(e).  

Pancreatic cancer is not listed under 38 C.F.R. § 3.309(e).

The appellant argues that the Veteran's pancreatic cancer is the result of his diabetes, a disease listed under 38 C.F.R. § 3.309(e).  However, there is no medical evidence of record that suggests a link between the Veteran's diabetes and metastatic pancreatic cancer.  Accordingly, service connection is not warranted on a presumptive basis.

The Board finds that there is no evidence of record suggesting that the Veteran's metastatic pancreatic cancer was directly related to his active duty service.  The Veteran was not treated for cancer in service and there is no medical nexus evidence linking the Veteran's cancer to service.  

Even if the Board presumes service in Vietnam, thereby conceding that the Veteran was exposed to an herbicide agent, 38 C.F.R. § 3.307(a)(6), there is insufficient evidence to find that the Veteran's metastatic pancreatic cancer was directly related to Agent Orange exposure.  While the appellant might sincerely believe that the Veteran's cancer was caused by exposure to Agent Orange, the issue of whether Agent Orange exposure caused the Veteran's cancer falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board is sympathetic to the appellant's concerns and by no means wishes to minimize the honorable period of service the Veteran provided.  However, without evidence of a nexus between the Veteran's metastatic pancreatic cancer and his active duty service, service connection on a direct basis cannot be granted.

The Board has considered a remand to obtain to obtain a medical opinion.  However, the Board has determined that a remand would not be helpful.  The appellant submitted a substantial number of private medical treatment records, and there is no indication from the record that the Veteran received treatment at a VA facility.  The death certificate is of record, and, as noted above, lists metastatic pancreatic cancer as the only cause of death.  The evidence of record simply does not establish either on a direct or presumptive basis (related to herbicides) that the Veteran's metastatic pancreatic cancer was caused by his military service.

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, notice should include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C.A. § 5103(a); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The record shows that the appellant was mailed a letter in January 2010 that provided her with the proper notice.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records and the appellant's statements.

The Board notes that a VA medical opinion was not obtained in this case to address whether the Veteran's death was the result of his military service and if the disability that caused death is related to diabetes.  As discussed below, there is no competent evidence of record indicating that the Veteran's metastatic pancreatic cancer was a result of his active service or a service connected disability.  Even if exposure to Agent Orange is presumed, the Veteran does not have a disease listed under 38 C.F.R. § 3.309(e) as associated with exposure to herbicide agents.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is nothing in the record that supports the appellant's lay belief that his diabetes caused or aggravated the pancreatic cancer.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the disability at issue is related to diabetes is the conclusory generalized lay statements of the appellant, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Notably, the appellant and her representative have not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).     


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


